
	

115 S2292 IS: Florida Coastal Protection Act
U.S. Senate
2018-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2292
		IN THE SENATE OF THE UNITED STATES
		
			January 10, 2018
			Mr. Nelson introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Outer Continental Shelf Lands Act to prohibit oil and gas preleasing, leasing, and
			 related activities in certain areas of the Outer Continental Shelf off the
			 coast of Florida, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Florida Coastal Protection Act.
		2.Prohibition of oil and natural gas preleasing, leasing, and related activities in certain areas off
 the coast of FloridaSection 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344) is amended by adding at the end the following:
			
				(i)Prohibition of oil and natural gas preleasing, leasing, and related activities in certain areas off
			 the coast of Florida
 (1)ProhibitionNotwithstanding any other provision of this section or any other law, the Secretary may not offer for oil and gas preleasing or leasing, or any related activity, any tract located in—
 (A)any area of the Eastern Gulf of Mexico that is referred to in section 104(a) of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note);
 (B)the portion of the South Atlantic Planning Area south of 30 degrees, 43 minutes North Latitude; or (C)the Straits of Florida Planning Area.
 (2)Limitation on effectNothing in this subsection affects any right under any lease issued under this Act before the date of enactment of this subsection..
		
